TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00466-CR



                                   Lester Ray Guy, Appellant

                                                v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-10-302548, HONORABLE DAVID CRAIN, JUDGE PRESIDING



                                           ORDER

PER CURIAM

               Appellant’s notice of appeal was filed on June 8, 2012, and the clerk’s record

was filed in this Court on October 10, 2012. On October 26, our Clerk’s Office sent court reporter

Raquel Kocher notice that the record was overdue. The clerk instructed Ms. Kocher to file the

record by November 5 or explain in writing the reason for the delay, giving an estimate of when the

record would be filed. On November 2, Ms. Kocher sent a letter explaining that she was behind in

preparing the record due to a heavy workload. She stated that she would not be able to complete

the record by November 30 and asked for a thirty-day extension of time. The Clerk’s Office sent

Ms. Kocher a letter stating that we would expect the record to be filed by December 5, a thirty-day

extension of time from the deadline we provided in our first late-record notice.

               On March 7, 2013, having heard nothing further from Ms. Kocher, the Clerk’s Office

left a voicemail message for her inquiring into the very overdue record. Ms. Kocher returned the
clerk’s call on March 14, stating that she still had two volumes of the record left to prepare and that

she would send us a written update. On March 26, the clerk received an email from Ms. Kocher

stating that the “estimated completed date is April 5, 2013,” and that “[d]ue to previous workload

constraints I was not able to complete the Reporter’s Record.”

                We hereby ORDER Raquel Kocher to file the complete reporter’s record in this cause

no later than April 8, 2013. No further extensions will be granted, and a failure to comply will result

in Ms. Kocher being called before the Court to explain why she should not be held in contempt for

violating this order.

                        It is ordered on March 28, 2013.




Before Justices Puryear, Pemberton and Rose

Do Not Publish




                                                  2